              Case 2:18-cv-00525-RSL Document 229 Filed 04/12/21 Page 1 of 2




 1                                                                        The Honorable Robert S. Lasnik
 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE
 6

 7     ADRIENNE BENSON and MARY                             Case No. 18-cv-00525-RSL
       SIMONSON, individually and on behalf of all
 8     others similarly situated,
                                                            PLAINTIFFS’ RESPONSE TO IGT’S
 9                                                          MOTION FOR LEAVE TO AMEND
                               Plaintiffs,
10
       v.                                                   NOTING DATE: April 16, 2021
11
       DOUBLEDOWN INTERACTIVE, LLC, a
12     Washington limited liability company, and
       INTERNATIONAL GAME TECHNOLOGY,
13     a Nevada corporation,
14                             Defendants.
15

16          Having (i) previously met and conferred with IGT on the relief sought by IGT’s motion
17   for leave to amend its answer (Dkt. 218), and (ii) fully considered the relevant legal and factual
18   questions, Plaintiffs have determined that briefing the issue would not be the most efficient use
19   of the Parties’ or the Court’s resources. Consequently, while IGT’s proposed amendments lack
20   merit and IGT should not be permitted to rely on any proposed revisions in support of its
21   opposition to Plaintiffs’ already-pending motion for class certification and a preliminary
22   injunction, Plaintiffs do not oppose the relief sought by IGT’s motion.
23

24   Dated: April 12, 2021                         Respectfully submitted,
25
                                                   ADRIENNE BENSON and MARY SIMONSON
26
                                                   individually and on behalf of all others similarly
27                                                 situated,

      PLS’ RESP. TO IGT’S MTN. TO AMEND - 1                                         E DELSON PC
                                                                   350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL                                            Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:18-cv-00525-RSL Document 229 Filed 04/12/21 Page 2 of 2




 1                                           By: /s/ Todd Logan
 2
                                             Rafey S. Balabanian*
 3                                           rbalabanian@edelson.com
                                             Todd Logan*
 4                                           tlogan@edelson.com
                                             Brandt Silver-Korn*
 5
                                             bsilverkorn@edelson.com
 6                                           EDELSON PC
                                             123 Townsend Street, Suite 100
 7                                           San Francisco, California 94107
                                             Tel: 415.212.9300/Fax: 415.373.9435
 8
                                             By: /s/ Alexander G. Tievsky
 9

10                                           Jay Edelson*
                                             jedelson@edelson.com
11                                           Alexander G. Tievsky, WSBA #57125
                                             atievsky@edelson.com
12                                           Amy B. Hausmann*
                                             abhausmann@edelson.com
13
                                             EDELSON PC
14                                           350 N LaSalle Street, 14th Floor
                                             Chicago, IL 60654
15                                           Tel: 312.589.6370 / Fax: 312.589.6378
16                                           By: /s/ Cecily C. Shiel
17
                                             Cecily C. Shiel, WSBA #50061
18                                           cshiel@tousley.com
                                             TOUSLEY BRAIN STEPHENS PLLC
19                                           1700 Seventh Avenue, Suite 2200
                                             Seattle, Washington 98101-4416
20                                           Tel: 206.682.5600
21
                                             Attorneys for Plaintiffs and the Putative Class
22
                                             *Admitted pro hac vice
23

24

25

26

27

     PLS’ RESP. TO IGT’S MTN. TO AMEND - 2                                    E DELSON PC
                                                             350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-CV-525-RSL                                       Tel: 312 589 6370 • Fax: 312 589 6378
